DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities: 
Claims 13 and 15 recite “and/or” which renders the claims to be ambiguous. The Examiner suggests amending this to recite “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim 1
101 Analysis - Step 1
Claim 1 is directed to a method for measuring the air pollution level around a vehicle (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 22, 2021 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A method comprising:
receiving, by a first vehicle, a first directive to measure an air pollution level around the first vehicle at a first location;
transmitting, by the first vehicle, a first measurement of the air pollution level around the first vehicle at the first location; and
receiving, by the first vehicle and based on an evaluation of the first measurement, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.”

The Examiner submits that the foregoing bolded limitation constitutes insignificant extra solution activity which can be applied to a mental process. The bolded excerpt of the “receiving” limitation is a mental process because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “perform…” in the context of this claim encompasses mentally determining high pollution in a driving area (e.g., visible smog from exhaust or factories) and driving in an opposite direction to avoid passing through it.
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A method comprising:
receiving, by a first vehicle, a first directive to measure an air pollution level around the first vehicle at a first location;
transmitting, by the first vehicle, a first measurement of the air pollution level around the first vehicle at the first location; and
receiving, by the first vehicle and based on an evaluation of the first measurement, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.”

Regarding the limitations “receiving…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data gathering necessary to execute the abstract idea.  The “transmitting…” merely recites data output. 
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 

Claim 8
101 Analysis - Step 1
Claim 8 is directed to a method for measuring the air pollution level around a vehicle (i.e., a process). Therefore, claim 8 is within at least one of the four statutory categories.
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 22, 2021 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A method comprising:
transmitting, by a server computer, to a first computer of a first vehicle, a first directive to measure an air pollution level around the first vehicle at a first location;
receiving, by the server computer, from the first computer, a first measurement statistic of the air pollution level around the first vehicle at the first location;
evaluating, by the server computer, the first measurement statistic; and
transmitting, by the server computer, to the first computer, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.”

The Examiner submits that the foregoing bolded limitation constitutes insignificant extra solution activity which can be applied to a mental process. For example, “evaluating…” and “perform…” in the context of this claim encompasses manually using tools to measure pollution in an area and driving in an opposite direction to avoid passing through a polluted area.
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A method comprising:
transmitting, by a server computer, to a first computer of a first vehicle, a first directive to measure an air pollution level around the first vehicle at a first location;
receiving, by the server computer, from the first computer, a first measurement statistic of the air pollution level around the first vehicle at the first location;
evaluating, by the server computer, the first measurement statistic; and
transmitting, by the server computer, to the first computer, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.”

Regarding the limitations “receiving…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data gathering necessary to execute the abstract idea.  The “transmitting…” merely recites data output. 
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 8 is not patent eligible. 

Claim 16
101 Analysis - Step 1
Claim 16 is directed to a vehicle controller (i.e., a machine). Therefore, claim 16 is within at least one of the four statutory categories.
101 Analysis - Step 2A Prong I
The Examiner maintains that the claims submitted on January 22, 2021 recite an abstract idea, specifically, a mental process. Claim 1 recites:
“A vehicle controller in a vehicle, the vehicle controller comprising:
a memory that stores computer-executable instructions; and
a processor configured to access the memory and execute the computer-executable instructions to at least:
receive, from a server computer, a first directive to measure an air pollution level around the vehicle at a first location;
transmit, to the server computer, a first measurement statistic of the air pollution level around the vehicle at the first location; and
receive, from the server computer, based on an evaluation of the first measurement statistic by the server computer, a second directive for the vehicle controller to perform a remedial action to reduce the air pollution level at the first location.

The Examiner submits that the foregoing bolded limitation constitutes insignificant extra solution activity which can be applied to a mental process. The bolded excerpt of the “receive…” limitation is a mental process because under the broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “perform…” in the context of this claim encompasses mentally determining high pollution in a driving area (e.g., visible smog from exhaust or factories) and driving in an opposite direction to avoid passing through it.
101 Analysis - Step 2A Prong II
The additional elements merely recite generic computer components that are necessary to perform the abstract idea and do not integrate the judicial exception into a practical application. The additional limitations beyond the abstract idea are as follows (see the additional elements as underlined):
“A vehicle controller in a vehicle, the vehicle controller comprising:
a memory that stores computer-executable instructions; and
a processor configured to access the memory and execute the computer-executable instructions to at least:
receive, from a server computer, a first directive to measure an air pollution level around the vehicle at a first location;
transmit, to the server computer, a first measurement statistic of the air pollution level around the vehicle at the first location; and
receive, from the server computer, based on an evaluation of the first measurement statistic by the server computer, a second directive for the vehicle controller to perform a remedial action to reduce the air pollution level at the first location.

Regarding the limitations “receive…,” the Examiner submits that these limitations are merely insignificant extra-solution activities that merely use generic computer components to perform the data gathering necessary to execute the abstract idea.  The “transmit…” merely recites data output. The “memory” and “processor” are also generic computer components recited at a high level of generality.
101 Analysis - Step 2B
The additional elements, considered both individually and as an ordered combination, are not sufficient to amount to significantly more than the judicial exception. The integration of the abstract idea into a practical application amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. Hence, claim 16 is not patent eligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Youm et al. (U.S. Patent Application Publication No. 20200234584) in view of Scofield (U.S. Patent Application Publication No. 20170076509).

Regarding claim 1, Youm teaches a method comprising:
receiving, by a first vehicle, a first directive to measure an air pollution level around the first vehicle at a first location;
Youm [0073] discloses “The detector 130 for detecting the condition information of the vehicle 10 and the surrounding environment condition may include…an atmospheric pollution detection sensor”
The Examiner notes that the detector is located on the vehicle, as described in at least [0065].
transmitting, by the first vehicle, a first measurement of the air pollution level around the first vehicle at the first location; and
Youm [0053] discloses “The terminal device 100 may transmit sensed sensing information to a server 200 by performing data communication with the server 200 to be described”
Youm [0054] discloses “The sensing information may include at least one of information about surrounding environmental information such as…atmospheric pollution information”
Youm does not expressly teach:
receiving, by the first vehicle and based on an evaluation of the first measurement, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.
However, Scofield teaches:
receiving, by the first vehicle and based on an evaluation of the first measurement, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.
Scofield [0060] discloses “As a fourth such example, the vehicle transit may involve a route of the vehicle 104 to a destination. A route adjuster may identify an alternate route to the destination that reduces the environmental impact 206 of the vehicle 104 on the area 102, and may recommend the alternative route to the user 108. For example, in the example scenario 800 of FIG. 8, the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing a remedial action, as taught in Scofield, “in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution” (Scofield [0060]).

Regarding claims 2, 9, and 17, Youm in combination with Scofield teaches the method of claim 1, 8, and 16, wherein Scofield further teaches:
the remedial action comprises moving the first vehicle from the first location to a second location.
Scofield [0060] discloses “the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing a remedial action, as taught in Scofield, “to reduce pollution on the area” (Scofield [0059]).

Regarding claim 3, Youm in combination with Scofield teaches the method of claim 2, wherein Scofield further teaches:
moving the first vehicle from the first location to the second location comprises issuing an advisory to a driver of the first vehicle to drive to the second location.
Scofield [0060] discloses “the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing a remedial action, as taught in Scofield, “in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution” (Scofield [0060]).

Regarding claim 4, Youm in combination with Scofield teaches the method of claim 1, wherein Scofield further teaches:
the first vehicle is an autonomous vehicle, and wherein the second directive directs the autonomous vehicle to move from the first location to a second location.
Scofield, Abstract, discloses “A notification of environmental impact may be transmitted back to the vehicle device, which may present the environmental impact to the user, and/or may adjust an autonomous operation of the vehicle, such as a speed or route of the vehicle, in view of the environmental impact.”
Scofield [0060] discloses “the vehicle transit may involve a route of the vehicle 104 to a destination.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate autonomously performing a remedial action, as taught in Scofield, to reduce the environmental impact of the vehicle on the area (Scofield [0060]).

Regarding claim 5, Youm in combination with Scofield teaches the method of claim 1, Youm further comprising:
receiving, by a second vehicle…
Youm [0053] discloses “The terminal device 100 may…receive environment condition information generated based on the sensing information received from the terminal device 100 of a plurality of vehicles 10”
Youm does not expressly teach:
…a third directive to avoid traveling to the first location so as to reduce the air pollution level at the first location.
However, Scofield teaches:
…a third directive to avoid traveling to the first location so as to reduce the air pollution level at the first location.
Scofield [0060] discloses “the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing such a remedial action, as taught in Scofield, “in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution” (Scofield [0060]).

Regarding claim 8, Youm teaches a method comprising:
transmitting, by a server computer, to a first computer of a first vehicle, a first directive to measure an air pollution level around the first vehicle at a first location;
Youm [0073] discloses “The detector 130 for detecting the condition information of the vehicle 10 and the surrounding environment condition may include…an atmospheric pollution detection sensor”
The Examiner notes that the detector is located on the vehicle, as described in at least [0065].
receiving, by the server computer, from the first computer, a first measurement statistic of the air pollution level around the first vehicle at the first location;
Youm [0053] discloses “The terminal device 100 may transmit sensed sensing information to a server 200 by performing data communication with the server 200 to be described”
Youm [0054] discloses “The sensing information may include at least one of information about surrounding environmental information such as…atmospheric pollution information”
evaluating, by the server computer, the first measurement statistic; and
Youm [0076] discloses “the atmospheric pollution detecting sensor is a sensor for measuring the concentration of carbon dioxide (CO2) inside and outside the vehicle 10.”
Youm does not expressly teach:
transmitting, by the server computer, to the first computer, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.
However, Scofield teaches:
transmitting, by the server computer, to the first computer, a second directive for the first vehicle to perform a remedial action to reduce the air pollution level at the first location.
Scofield [0060] discloses “As a fourth such example, the vehicle transit may involve a route of the vehicle 104 to a destination. A route adjuster may identify an alternate route to the destination that reduces the environmental impact 206 of the vehicle 104 on the area 102, and may recommend the alternative route to the user 108. For example, in the example scenario 800 of FIG. 8, the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing a remedial action, as taught in Scofield, “in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution” (Scofield [0060]).

Regarding claim 10, Youm in combination with Scofield teaches the method of claim 8, Youm further comprising:
transmitting, by the server computer, to a second computer of a second vehicle…
Youm [0053] discloses “The terminal device 100 may…receive environment condition information generated based on the sensing information received from the terminal device 100 of a plurality of vehicles 10”
The Examiner notes that receiving data involves transmission of data.
Youm does not expressly teach:
…a third directive to avoid traveling to the first location so as to reduce the air pollution level at the first location.
However, Scofield teaches:
…a third directive to avoid traveling to the first location so as to reduce the air pollution level at the first location.
Scofield [0060] discloses “the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing such a remedial action, as taught in Scofield, “in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution” (Scofield [0060]).

Regarding claim 16, Youm teaches a vehicle controller in a vehicle, the vehicle controller comprising:
a memory that stores computer-executable instructions;
Youm [0191] discloses “The information provision method of the server 200 as described above may be implemented as at least one execution program, and the execution program may be stored in a non-transitory computer readable medium.”
and a processor configured to access the memory and execute the computer-executable instructions to at least: receive, from a server computer, a first directive to measure an air pollution level around the vehicle at a first location;
Youm [0073] discloses “The detector 130 for detecting the condition information of the vehicle 10 and the surrounding environment condition may include…an atmospheric pollution detection sensor”
The Examiner notes that the detector is located on the vehicle, as described in at least [0065].
transmit, to the server computer, a first measurement statistic of the air pollution level around the vehicle at the first location; and
Youm [0053] discloses “The terminal device 100 may transmit sensed sensing information to a server 200 by performing data communication with the server 200 to be described”
Youm [0054] discloses “The sensing information may include at least one of information about surrounding environmental information such as…atmospheric pollution information”
Youm does not expressly teach:
receive, from the server computer, based on an evaluation of the first measurement statistic by the server computer, a second directive for the vehicle controller to perform a remedial action to reduce the air pollution level at the first location.
However, Scofield teaches:
receive, from the server computer, based on an evaluation of the first measurement statistic by the server computer, a second directive for the vehicle controller to perform a remedial action to reduce the air pollution level at the first location.
Scofield [0060] discloses “As a fourth such example, the vehicle transit may involve a route of the vehicle 104 to a destination. A route adjuster may identify an alternate route to the destination that reduces the environmental impact 206 of the vehicle 104 on the area 102, and may recommend the alternative route to the user 108. For example, in the example scenario 800 of FIG. 8, the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing a remedial action, as taught in Scofield, “in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution” (Scofield [0060]).

Regarding claim 18, Youm in combination with Scofield teaches the vehicle controller of claim 16, wherein Scofield further teaches:
the vehicle is an autonomous vehicle, and the second directive directs the vehicle controller to move the autonomous vehicle from the first location to a second location.
Scofield, Abstract, discloses “A notification of environmental impact may be transmitted back to the vehicle device, which may present the environmental impact to the user, and/or may adjust an autonomous operation of the vehicle, such as a speed or route of the vehicle, in view of the environmental impact.”
Scofield [0060] discloses “As a fourth such example, the vehicle transit may involve a route of the vehicle 104 to a destination. A route adjuster may identify an alternate route to the destination that reduces the environmental impact 206 of the vehicle 104 on the area 102, and may recommend the alternative route to the user 108. For example, in the example scenario 800 of FIG. 8, the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate autonomously performing a remedial action, as taught in Scofield, to reduce the environmental impact of the vehicle on the area (Scofield [0060]).

Regarding claim 19, Youm in combination with Scofield teaches the vehicle controller of claim 16, wherein Youm further teaches the first directive includes an instruction to measure the air pollution level by employing a first sampling rate, and wherein the processor is further configured to access the memory and execute additional computer- executable instructions to at least:
transmit, to the server computer, the first measurement statistic obtained by employing the first sampling rate;
Youm [0073] discloses “The detector 130 for detecting the condition information of the vehicle 10 and the surrounding environment condition may include…an atmospheric pollution detection sensor”
The Examiner notes that the detector is located on the vehicle, as described in at least [0065].
receive, from the server computer, a third directive to measure the air pollution level around the vehicle by employing a second sampling rate determined by the server computer based on evaluating the first measurement statistic; and
Youm [0053] discloses “The terminal device 100 may transmit sensed sensing information to a server 200 by performing data communication with the server 200 to be described”
Youm [0054] discloses “The sensing information may include at least one of information about surrounding environmental information such as…atmospheric pollution information”
Youm does not expressly teach:
transmit, to the server computer, a second measurement statistic obtained by employing the second sampling rate.
However, Scofield teaches:
transmit, to the server computer, a second measurement statistic obtained by employing the second sampling rate.
Scofield [0060] discloses “As a fourth such example, the vehicle transit may involve a route of the vehicle 104 to a destination. A route adjuster may identify an alternate route to the destination that reduces the environmental impact 206 of the vehicle 104 on the area 102, and may recommend the alternative route to the user 108. For example, in the example scenario 800 of FIG. 8, the vehicle device 122 detects that an area 102 ahead of the vehicle 104 on the road exhibits a high concentration of pollution, and may advise the user 108 to take a detour in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle pollution measurement in Youm to incorporate performing a remedial action, as taught in Scofield, “in order to avoid exacerbating the pollution of the area 102, and/or to avoid exposing the user 108 to the pollution” (Scofield [0060]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youm et al. in view of Scofield, further in view of Doshi et al. (U.S. Patent Application Publication No. 20190353502).

Regarding claim 6, Youm in combination with Scofield does not expressly teach the method of claim 1, wherein the first directive includes an instruction to measure the air pollution level by employing a first sampling rate, the method further comprising: 
transmitting, by the first vehicle, the first measurement obtained by employing the first sampling rate; and
receiving, by the first vehicle, a third directive to measure the air pollution level around the first vehicle by employing a second sampling rate based on evaluating the first measurement.
However, Doshi teaches:
transmitting, by the first vehicle, the first measurement obtained by employing the first sampling rate; and
Doshi [0080] discloses “A first example technique varies sampling according to duration of deployment, including infrequently in the beginning, and increasing in frequency as deployment duration increases.”
receiving, by the first vehicle, a third directive to measure the air pollution level around the first vehicle by employing a second sampling rate based on evaluating the first measurement.
Doshi [0081] discloses “A second example incorporates the first example but with accelerated transition to increased or maximum sampling frequency when abnormal values are reported by a sensor (e.g., higher than average pollution detected by an air quality sampling device).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Youm and Scofield to incorporate a sampling frequency, as taught in Doshi, because “accuracy of an AQMD may reduce over time due to deposition of micro-particulates on its sensor surfaces” (Doshi [0033]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youm et al. in view of Scofield and Doshi et al., further in view of Borrel (U.S. Patent Application Publication No. 20170272338).

Regarding claims 7 and 20, Youm in combination with Scofield and Doshi teaches the method of claim 6, wherein:
the second sampling rate is selected based on evaluating the first measurement and…
Doshi [0081] discloses “A second example incorporates the first example but with accelerated transition to increased or maximum sampling frequency when abnormal values are reported by a sensor (e.g., higher than average pollution detected by an air quality sampling device).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Youm and Scofield to incorporate a second sampling rate, as taught in Doshi, because “Frequent sampling reduces operational life of a device but infrequent sampling raises uncertainty or inaccuracy” (Doshi [0039]).
The combination of Youm, Scofield, and Doshi does not expressly teach:
…determining that the first location is one of a transient pollution location or a persistent pollution location.
However, Borrel teaches:
…determining that the first location is one of a transient pollution location or a persistent pollution location.
Borrel [0024] discloses “pollution maps can be used by routing and navigation companies to complement their products, or by city or state planning departments to improve the road network and minimize pollution “hot spots.” Pollution maps can be also used by air quality institutions to better understand pollution patterns, such as times and places when/where pollution is high or low or therebetween.”
The Examiner notes that determining times and places when/where pollution is high or low (i.e., pollution patterns) enables determination of whether the location has transient or persistent pollution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Youm and Scofield to incorporate timestamps of sensed pollution levels, as taught in Borrel, “better understand pollution patterns, such as times and places when/where pollution is high or low or therebetween” (Borrel [0024]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Youm et al. in view of Scofield, further in view of Borrel.

Regarding claim 11, Youm in combination with Scofield teaches the method of claim 8, wherein the first measurement statistic includes a first timestamp indicating a first time at which a first measurement of the air pollution level was performed by the first computer, the method of Youm further comprising:
receiving, by the server computer, from the first computer, a second measurement statistic…; and
Youm [0076] discloses “The raindrop sensor is a sensor for detecting the amount of rainwater, the illuminance sensor is a sensor for detecting the amount of light”
Youm [0080] discloses “When the sensing information is detected by the detector 130, the processor 140 controls the communicator 110 to transmit the sensing information and the present position information of the vehicle 10 detected by the detector 130 to the server 200”
The combination of Youm and Scofield does not expressly teach:
determining, by the server computer, that the first location is one of a transient pollution location or a persistent pollution location based on evaluating the first measurement statistic…
…that includes a second timestamp indicating a second time at which a second measurement of the air pollution level was performed by the first computer…
…[the first measurement statistic] that includes the first timestamp and the second measurement statistic that includes the second timestamp.
However, Borrel teaches:
determining, by the server computer, that the first location is one of a transient pollution location or a persistent pollution location based on evaluating the first measurement statistic…
Borrel [0024] discloses “pollution maps can be used by routing and navigation companies to complement their products, or by city or state planning departments to improve the road network and minimize pollution “hot spots.” Pollution maps can be also used by air quality institutions to better understand pollution patterns, such as times and places when/where pollution is high or low or therebetween.”
The Examiner notes that determining times and places when/where pollution is high or low (i.e., pollution patterns) enables determination of whether the location has transient or persistent pollution.
…that includes a second timestamp indicating a second time at which a second measurement of the air pollution level was performed by the first computer…
…[the first measurement statistic] that includes the first timestamp and the second measurement statistic that includes the second timestamp.
However, Borrel teaches:
…that includes a second timestamp indicating a second time at which a second measurement of the air pollution level was performed by the first computer…
Borrel [0034] discloses “each pollution detector is installed at a vehicle, generating mapping information comprising the pollution information, location information, and a timestamp, and receiving the mapping information at one or more servers. The pollution information may comprise one or more binary open and close signals, such as from an automotive AQS.”
Borrel Fig. 2, provided below, depicts at least a second timestamp.

    PNG
    media_image1.png
    404
    630
    media_image1.png
    Greyscale

…[the first measurement statistic] that includes the first timestamp and the second measurement statistic that includes the second timestamp.
Borrel Fig. 2 (provided above) depicts at least a first and second timestamp for the first and second measurement statistics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Youm and Scofield to incorporate timestamps of sensed pollution levels, as taught in Borrel, “better understand pollution patterns, such as times and places when/where pollution is high or low or therebetween” (Borrel [0024]).

Regarding claim 12, Youm in combination with Scofield does not teach the method of claim 8, wherein the first measurement statistic includes a first timestamp indicating a first time at which a first measurement of the air pollution level was performed by the first computer, the method further comprising:
receiving, by the server computer, from the first computer, a second measurement statistic that includes a second timestamp indicating a second time at which a second measurement of the air pollution level was performed by the first computer; and
identifying, by the server computer, a change in a characteristic of the air pollution level based on evaluating the first measurement statistic that includes the first timestamp and the second measurement statistic that includes the second timestamp.
However, Borrel teaches:
receiving, by the server computer, from the first computer, a second measurement statistic that includes a second timestamp indicating a second time at which a second measurement of the air pollution level was performed by the first computer; and
Borrel [0034] discloses “each pollution detector is installed at a vehicle, generating mapping information comprising the pollution information, location information, and a timestamp, and receiving the mapping information at one or more servers. The pollution information may comprise one or more binary open and close signals, such as from an automotive AQS.”
Borrel Fig. 2, provided below, depicts at least a second timestamp.

    PNG
    media_image1.png
    404
    630
    media_image1.png
    Greyscale

identifying, by the server computer, a change in a characteristic of the air pollution level based on evaluating the first measurement statistic that includes the first timestamp and the second measurement statistic that includes the second timestamp.
Borrel [0026] discloses “Also, each of the pollution detectors comprises one or more sensors that detect one or more changes in pollution levels and generate pollution information based on the changes in pollution levels, and one or more communication devices that transmit the pollution information.”
Borrel [0064] discloses “Specifically, FIG. 2 provides a graph of sensor information showing variations in pollution levels over approximately 12 minutes. The vertical scale is a relative scale and does not translate into absolute gas concentrations. Instead, the vertical scale shows relative changes of aggregate pollution levels over time.”
Borrel Fig. 2 is provided above, which includes timestamps of measurement statistics.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Youm and Scofield to incorporate timestamps of sensed pollution levels, as taught in Borrel, “better understand pollution patterns, such as times and places when/where pollution is high or low or therebetween” (Borrel [0024]).

Regarding claim 13, Youm in combination with Scofield and Borrel teaches the method of claim 12, wherein Scofield further teaches:
the change in the characteristic of the air pollution level comprises a change in an air quality index at the first location and/or a rate of change in the air quality index at the first location.
Scofield [0052] discloses “The transit service 116 may then compare the environmental impact 206 of vehicle travel on an area 102 during respective periods to identify an environmental impact trend, and may notify the user 108 of the environmental impact trend.”
The Examiner notes that trends indicate a rate of change.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pollution detection of Youm to incorporate identifying a change in air quality, as taught by Scofield, to “enable the transit service 116 to draw conclusions as to the relative and aggregate environmental impact 110 of the respective vehicles 104 on the areas 102” (Scofield [0021]).

Regarding claim 14, Youm in combination with Scofield and Borrel teaches the method of claim 13, Borrel further comprising:
identifying, by the server computer, a contributing element that contributes to the change in the air quality index at the first location.
Borrel [0052] discloses “a first pollution sensor 144 may detect gasoline pollution, such as reducing gases such as carbon monoxide (CO)”

Regarding claim 15, Youm in combination with Scofield and Borrel teaches the method of claim 14, wherein Borrel further teaches:
the contributing element comprises an engine of a second vehicle and/or an equipment at the first location that emits an airborne pollutant.
Borrel [0005] discloses “Traffic pollution is typically a complex mixture of particles of various sizes, and gases. Gases present in traffic pollution are often categorized by, reducing gases, such as carbon monoxide (CO), volatile organic compounds (VOCs) and hydrocarbons (HCs), and oxidizing gases, such as nitrogen oxides (NOX).”
Borrel [0006] discloses “One sensor detects the reducing gases (VOCs HCs , etc. , ) and the other one detects the oxidizing gases (NOX etc. . . . ).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Youm and Scofield to incorporate a contributing element, as taught in Borrel, to “better understand the traffic pollution [users] are exposed to, and minimize their exposure” (Borrel [0024]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Korber et al. (U.S. Patent Application Publication No. 20210247198) discloses a method, an apparatus and a computer program product for performing reactive ventilation or prevention operations to air pollution levels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662